Citation Nr: 0510303	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for dysentery.

4.  Entitlement to service connection for beriberi.

5.  Entitlement to service connection for a kidney disease.

6.  Entitlement to service connection for a heart disease. 

7.  Entitlement to service connection for a 
pulmonary/respiratory, gastrointestinal, and neurological 
disorder(s) manifested by diarrhea, coughs, fevers, colds, 
fatigue, difficulty in breathing, loss of appetite, and 
numbness of the extremities. 

 
8.  Entitlement to service connection for a low back 
disability manifested by lumbar pain. 

9.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served with the New Philippines Scouts from May 
1946 to May 1949. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 

As an additional matter, the veteran's application for VA 
disability compensation raised a claim for arthritis.  Post-
service medical certificates of April 1988 and April 2002 
note that the veteran received treatment for arthritis.  
Under these circumstances, the Board finds that the record 
raises a claim of service connection for arthritis.  This 
matter is referred to the RO for appropriate action.

On July 2003 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   


FINDINGS OF FACT

1.  The veteran's service medical records were destroyed in a 
fire that occurred at the National Personnel Records Center 
in 1973; otherwise, there is no evidence identified by the 
appellant necessary to decide the claims for entitlement to 
service connection for: asthma; malaria; dysentery; beriberi; 
a kidney disease; a heart disease; lumbar pain; a 
pulmonary/respiratory, gastrointestinal, and neurological 
disorder(s) manifested by diarrhea, coughs, fevers, colds, 
fatigue, difficulty in breathing, loss of appetite, and 
numbness of the extremities, and; entitlement to nonservice-
connected disability pension benefits, that has not been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate these claims and obtained all relevant 
evidence designated by the appellant.

2.  The only medical evidence of asthma is dated decades 
after service and there is no competent medical evidence 
causally linking the veteran's lung disorder to  active 
service.

3.  There is no competent medical evidence of a current 
diagnosis of malaria, dysentery, beriberi, kidney disease, or 
heart disease.

4.  There is no post-service medical evidence indicating 
treatment for malaria; dysentery; beriberi; a kidney disease; 
a heart disease; a low back disorder, or; a 
pulmonary/respiratory, gastrointestinal, and neurological 
disorder(s) manifested by diarrhea, coughs, fevers, colds, 
fatigue, difficulty in breathing, loss of appetite, and 
numbness of the extremities over the decades since the 
veteran's separation from service.
 
5.  The United States National Personnel Records Center 
(NPRC) has certified that the appellant had service with the 
New Philippine Scouts from May 1946 to May 1949.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for asthma is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Entitlement to service connection for malaria is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.159, 3.307, 3.309 (2004).  

3.  Entitlement to service connection for dysentery is not 
warranted.  38 U.S.C.A. §§ 1110, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).

4.  Entitlement to service connection for a kidney disease is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).

5.  Entitlement to service connection for a heart disease is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 
3.303, 3.304, 3.307, 3.309 (2004).

6.  Entitlement to service connection for beriberi is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

7.  Entitlement to service connection for a  
pulmonary/respiratory, gastrointestinal, and neurological 
disorder(s) manifested by diarrhea, coughs, fevers, colds, 
fatigue, difficulty in breathing, loss of appetite, and 
numbness of the extremities, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).  

8.  Entitlement to service connection for a low back 
disability manifested by lumbar pain is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).

9.  The criteria of "veteran" for purposes of entitlement to 
VA non-service connected pension benefits have not been met 
as a matter of law; the appellant is not eligible for VA non-
service connected pension benefits.  38 U.S.C.A. §§ 101(2), 
107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the December 2002 
rating decision; the May 2003 Statement of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection and entitlement to VA non-
service connected pension benefits, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to the veteran's claims.  Further, the 
letters from the RO to the veteran dated February 1989, 
February 2002, May 2002, July 2002, September 2002 and April 
2003, informed him of the types of evidence that would 
substantiate his claims, that he could obtain and submit 
private evidence in support of his claims, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran prior to the December 2002 
RO decision that is the subject of this appeal.  
Additionally, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the letters of February 1989, February 2002, 
May 2002, July 2002, September 2002 and April 2003 from the 
RO provided to the appellant do not contain the precise 
language of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims for service 
connection.  In the letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In a March 2004 
letter, the RO informed him that his appeal had been 
certified to the Board, the RO also informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Each inquiry proved to be 
unsuccessful.  Where, as here, the service medical records 
are presumed lost, through no fault of the veteran, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Board finds that all efforts to obtain the 
service medical records have been made and have been 
fruitless, the documentation of responses to the searches has 
met the heightened standard for searches for evidence known 
to have been in the government's possession.  The RO 
contacted the veteran by February 1989, February 2002, May 
2002, July 2002, September 2002 and April 2003 letters and 
asked him to identify all medical providers who treated him 
for the claimed disabilities, as well as service identifying 
information.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified at 38 C.F.R. § 3.159(c)(4)); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In 
order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").  

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records were destroyed in 
a fire that occurred there (St. Louis) in 1973.  The absence 
of such records is of course through no fault of the veteran.  
However, there is no post-service medical evidence of asthma 
until decades after the veteran's separation from service, 
nor is there any competent evidence that suggests a link 
between asthma and any remote incident of service.  As far as 
the other disabilities at issue, there is either no post-
service medical evidence at all or of the claimed 
disabilities since the veteran's discharge from service more 
than 55 years ago or the claimed disability is a symptom 
versus an underlying chronic disability.  (The Board 
elaborates upon the absence of pertinent evidence in the 
analysis below.)  Under these circumstances, where there is 
no competent medical evidence of the claimed disabilities or 
a nexus between a disability and service decades ago, there 
is no duty to seek a medical opinion with regard to the 
claims for service connection for asthma, malaria; dysentery; 
beriberi; a kidney disease; a heart disease; a low back 
disability manifested by lumbar pain; a 
pulmonary/respiratory, gastrointestinal, and neurological 
disorder(s) manifested by diarrhea, coughs, fevers, colds, 
fatigue, difficulty in breathing, loss of appetite, and 
numbness of the extremities.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).   

As to the remaining claim for basic eligibility for VA 
nonservice-connected pension benefits, absent the required 
certification of service from the service department, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.  The 
appellant has had an opportunity to respond with additional 
evidence or argument on this ground for denying his claim. He 
has neither come forward with appropriate evidence nor is 
there any reasonable possibility that such evidence exists.  
In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d)).  The RO took appropriate steps to attempt to 
verify the appellant's alleged period of active service and 
no other development is warranted because the law, and not 
the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, 
any deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).

The enactment of the VCAA has no material effect on 
adjudication of the claim for basic eligibility for VA 
nonservice-connected pension benefits.  The law, not the 
evidence, controls the outcome of this issue (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), the Court held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation.  See also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  See also VAOPGCPREC 
5-2004, holding that under 38 U.S.C. § 5103(a), the 
Department of Veterans Affairs (VA) is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that under 38 U.S.C. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.

Factual Background

The veteran served with the New Philippines Scouts from May 
1946 to May 1949.  The veteran contends that he suffers from: 
asthma; malaria; dysentery; beriberi; a kidney disease; a 
heart disease; lumbar pain; a pulmonary/respiratory, 
gastrointestinal, and neurological disorder(s) manifested by 
diarrhea, coughs, fevers, colds, fatigue, difficulty in 
breathing, loss of appetite, and numbness of the extremities.  
Additionally, he claims that he is entitled to nonservice-
connected disability pension benefits.

On or about August of 1988 the veteran applied for VA 
disability compensation benefits.  In support of his claims 
he submitted an April 1988 private post-service medical 
certificate.  The certificate made reference to treatment for 
arthritis of the right knee.  

In March 1995, pursuant to the veteran's request, the RO 
provided the veteran with a certification of service.  

In a March 2002 application for compensation and/or pension 
the veteran stated that that during service basic training he 
developed malaria, dysentery, beriberi, diarrhea, coughs, 
fevers and colds.  He also contended that he was unable to 
work at present due to complications from illnesses such as 
heart disease, asthma, dysentery, tiredness, difficulty 
breathing, lumbar pain, kidney problems, relapses of malaria, 
loss of appetite, coughing and arthritis among others.  The 
veteran stated that he received medical treatment for these 
conditions during active duty.  He denied being hospitalized 
during service.  The veteran related suffering from continued 
relapses of these conditions, which he claimed began in 
service, beyond service discharge.  He also claimed 
experiencing post-service complications of sickness that 
originated in service.  The veteran stated that following 
discharge from service he was medically treated for these 
conditions on an outpatient/home-based care treatment basis.  
He was not hospitalized nor did he undergo medical testing 
due to lack of financial resources.  Although the veteran was 
unable to identify any medical providers that could 
corroborate his claims, he submitted a private post-service 
medical certificate dated in April 2002.  This certificate 
showed that the veteran had been treated for bronchial 
asthma, rheumatoid arthritis, PTB and benign prostate 
hypertrophy, since July 2001.  The veteran also submitted a 
Separation Qualification Record that showed he served in the 
new Philippine Scouts from May 1946 to May 1949, along with a 
certificate of discharge from the U. S. Army dated May 1949.  

In a letter received from the veteran on May 2002, he stated 
that he had no additional medical records to submit in 
support of his claim.  In a correspondence from July 2002 the 
RO informed the veteran that his service medical records were 
destroyed by a fire at the Records Center in 1973.  
Accordingly, the RO requested that the veteran complete an NA 
Form 13055 indicating treatment received during service.  A 
search for the service medical records based on the veteran's 
NA Form 13055 proved futile as said records were not found.  

Legal Analysis

I.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  A determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, to include kidney disease, heart disease, and an 
organic disease of the nervous system, and certain tropical 
diseases, such as malaria and dysentery, which are manifested 
to a degree of 10 percent disabling within one year following 
the veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

Service Connection for Asthma

Although the service medical records are not available for 
review, there are no medical records in the years immediately 
following service indicating that the veteran suffered from 
asthma.  The only existing record, an April 2002 post-service 
private medical statement submitted by the veteran, showed 
that he had received treatment for asthma since July of 2001.  
There are no post-service medical records to suggest 
continuity of symptomatology following separation from 
service.  The medical evidence merely shows that well over 50 
years following discharge from service the veteran developed 
asthma.  Moreover, the clinician who prepared the April 2002 
post-service private medical statement did not indicate that 
there was a nexus between the veteran's service and the 
current diagnosis.  There is no competent evidence linking 
asthma to service.  See 38 C.F.R. § 3.303.

While the Board is sympathetic to the veteran's beliefs that 
his asthma is related to service, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

As the preponderance of the evidence is against the veteran's 
claim for service connection for asthma, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); also see generally, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Service Connection for Heart Disease, Malaria, Dysentery, 
BeriBeri and Kidney Disease

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability. See Hickson v. 
West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. Se, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Although the 
service medical records are not available for review, there 
are no medical records in the years immediately following 
service or any time thereafter, indicating that the veteran 
suffers from a heart disease, malaria, dysentery, beriberi or 
a kidney disease.  The medical evidence submitted by the 
veteran in support of his claims is negative for any findings 
regarding these conditions. 

There is no medical evidence showing a current diagnosis for 
any of these conditions.  The only reference to heart 
disease, malaria, dysentery, beriberi and kidney disease is 
contained in the statements prepared by the veteran.  As 
noted above, the veteran is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu, supra. 

There is no medical evidence of a diagnosis of heart disease, 
malaria, dysentery, beriberi or a kidney disease during or at 
any time after service.  Thus there is no basis for which 
service connection can be established either in a direct or 
presumptive basis.  Therefore, service connection for claimed 
heart disease, malaria, dysentery, beriberi and a kidney 
disease is not warranted.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule is not for application and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.

Service Connection for a Pulmonary/Respiratory, 
Gastrointestinal, and Neurological Disorder(S) Manifested by 
Diarrhea, Coughs, Fevers, Colds, Fatigue, Difficulty in 
Breathing, Loss of Appetite, and Numbness of the Extremities

The veteran was discharged from active duty in 1949 and there 
is no medical evidence showing that the veteran currently 
suffers from a pulmonary/respiratory, gastrointestinal, and 
neurological disorder(s) manifested by diarrhea, coughs, 
fevers, colds, fatigue, difficulty in breathing, loss of 
appetite, and numbness of the extremities over the decades 
since.  Accordingly, for the reasons stated above, the Board 
finds that service connection for a pulmonary/respiratory, 
gastrointestinal, and neurological disorder(s) manifested by 
diarrhea, coughs, fevers, colds, fatigue, difficulty in 
breathing, loss of appetite, and numbness of the extremities, 
is not warranted.  Hickson v. West, supra.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a pulmonary/respiratory, 
gastrointestinal, and neurological disorder(s) manifested by 
diarrhea, coughs, fevers, colds, fatigue, difficulty in 
breathing, loss of appetite, and numbness of the extremities, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Service Connection for a Low Back Disability with Lumbar Pain

The veteran contends that service connection is warranted for 
his lumbar or low back pain.  The Court has had occasion to 
discuss what constitutes a disability.  The Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  The notable exception to this rule 
is 38 C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness but the veteran had 
no active service during the Persian Gulf War.  In this case, 
there are subjective complaints of pain without any evidence 
of any underlying pathology. Since there is no competent 
medical evidence of the existence of a clinical disability 
manifested primarily by low back or lumbar pain, the claim 
must be denied.  See Rabideau, 2 Vet. App. at 144.  

In the absence of a current diagnosis of a low back 
disability manifested by lumbar pain, service connection for 
the claimed disability is not warranted.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.


II.  Basic Eligibility for Department of VA Non-Service 
Connected Pension Benefits

The appellant contends that he is eligible for recognition as 
a "veteran" for the purpose of obtaining VA disability 
pension benefits because he had service with the New 
Philippine Scouts from May 1946 to May 1949. 

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2004).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2004).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Persons with service in 
the Philippine Commonwealth Army, USAFFE, including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  The laws and 
regulations restrict pension benefits to certain Philippine 
veterans.  38 U.S.C.A. § 107 (West 2002).  Pension benefits 
are provided by statute to regular Philippine Scouts who 
enlisted prior to October 6, 1945. 

In this case the veteran submitted a Separation Qualification 
Record that showed he served in the new Philippine Scouts 
from May 1946 to May 1949, along with a certificate of 
discharge from the U. S. Army dated May 1949.  The service 
department has verified the veteran had service with the new 
Philippine Scouts from May 1946 to May 1949.  38 C.F.R. § 
3.203 (2004).  The findings of the service department are 
binding on VA. Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must be denied because they are without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for malaria is denied.

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for a kidney disease is 
denied.

Entitlement to service connection for a heart disease is 
denied. 

Entitlement to service connection for a  
pulmonary/respiratory, gastrointestinal, and neurological 
disorder(s) manifested by diarrhea, coughs, fevers, colds, 
fatigue, difficulty in breathing, loss of appetite, and 
numbness of the extremities is denied.

Entitlement to service connection for a low back disability 
with lumbar pain is denied.
 
Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


